Exhibit 10.22


EMPLOYMENT AGREEMENT

        This Agreement is entered into effective as of the 20th day of August,
2003, by and between Sonic Restaurants, Inc., (the "Corporation"), an Oklahoma
corporation, and Michael A. Perry (the "Employee").


RECITALS

        Whereas, Employee has been elected a Senior Vice President of the
Corporation and is an integral part of the Corporation’s management;

        Whereas, Employee previously served as a Vice President of Sonic
Industries Inc.;

        Whereas, the Employee and the Corporation acknowledge that Sonic
Industries Inc. and Employee previously entered into an Employment Agreement
dated April 30, 1998, which is hereby canceled and superseded in its entirety by
this Agreement;

        Whereas, the Corporation’s Board of Directors (the “Board”) has
determined that it is appropriate to reinforce and encourage the continued
attention and dedication of certain key members of the Corporation’s management,
including Employee, to their assigned duties without distraction and potentially
disturbing circumstances arising from the possibility of a Change in Control
(herein defined) of Sonic Corp., the parent of the Corporation;

        Whereas, the Corporation desires to continue the services of Employee,
whose experience, knowledge and abilities with respect to the business and
affairs of the Corporation are extremely valuable to the Corporation;

        Whereas, the Board of Directors of Sonic Corp. on the 20th day of
August, 2003, ratified and approved this Agreement; and

        Whereas, the parties hereto desire to enter into this Agreement setting
forth the terms and conditions of the continued employment relationship of the
Corporation and Employee.

        Now, therefore, it is agreed as follows:

1

--------------------------------------------------------------------------------


ARTICLE I
TERM OF EMPLOYMENT

        1.1 Term of Employment. The Corporation shall employ Employee for a
period of one year from the date hereof (the "Initial Term").

        1.2 Extension of Initial Term. Upon each annual anniversary date of this
Agreement, this Agreement shall be extended automatically for successive terms
of one year each, unless either the Corporation or the Employee gives contrary
written notice to the other not later than the annual anniversary date.

        1.3 Termination of Agreement and Employment. The Corporation may
terminate this Agreement and the Employee’s employment at any time effective
upon written notice to the Employee. The Corporation, in its sole discretion,
may terminate this Agreement without terminating the employment of the Employee.
The Employee may terminate this Agreement and the Employee’s employment only
after at least 30 days’ written notice to the Corporation, unless otherwise
agreed by the Corporation.


ARTICLE II
DUTIES OF THE EMPLOYEE

        Employee shall serve as the Senior Vice President of the Corporation.
Employee shall do and perform all services, acts, or things necessary or
advisable to manage and conduct the business of the Corporation consistent with
such position subject to such policies and procedures as may be established by
the Board.


ARTICLE III
COMPENSATION

        3.1 Salary. For Employee’s services to the Corporation as the Senior
Vice President, Employee shall be paid a salary at the annual rate of $230,000
(herein referred to as “Salary”), payable in twenty-four equal installments on
the fifteenth and last day of each month. On the first day of each calendar year
during the term of this Agreement with the Corporation, Employee shall be
eligible for an increase in Salary based on an evaluation of Employee’s
performance during the past year with the Corporation. During the term of this
Agreement, the Salary of the Employee shall not be decreased at any time from
the Salary then in effect unless agreed to in writing by the Employee.

        3.2 Bonus. The Employee shall be entitled to participate in an equitable
manner with other officers of the Corporation in discretionary cash bonuses as
authorized by the Board.

2

--------------------------------------------------------------------------------


ARTICLE IV
EMPLOYEE BENEFITS

        4.1 Use of Automobile. The Corporation shall provide Employee with
either the use of an automobile for business and personal use or a cash car
allowance in accordance with the established company car policy of the
Corporation. The Corporation shall pay all expenses of operating, maintaining
and repairing the automobile and shall procure and maintain automobile liability
insurance in respect thereof, with such coverage insuring each Employee for
bodily injury and property damage.

        4.2 Medical, Life and Disability Insurance Benefits. The Corporation
shall provide Employee with medical, life and disability insurance benefits in
accordance with the established benefit policies of the Corporation.

        4.3 Working Facilities. Employee shall be provided adequate office
space, secretarial assistance, and such other facilities and services suitable
to Employee’s position and adequate for the performance of Employee’s duties.

        4.4 Business Expenses. Employee shall be authorized to incur reasonable
expenses for promoting the business of the Corporation, including expenses for
entertainment, travel, and similar items. The Corporation shall reimburse
Employee for all such expenses upon the presentation by Employee, from time to
time, of an itemized account of such expenditures.

        4.5 Vacations. Employee shall be entitled to an annual paid vacation
commensurate with the Corporation’s established vacation policy for officers.
The timing of paid vacations shall be scheduled in a reasonable manner by the
Employee.

        4.6 Disability. Upon disability (as defined herein) of the Employee, the
Employee shall be entitled to receive an amount equal to 50% of Employee’s
Salary (in addition to any disability insurance benefits received pursuant to
Section 4.2 herein), such amount being paid semi-monthly in twelve equal
installments.

        4.7 Term Life Insurance. The Corporation shall purchase term life
insurance on the life of the Employee having a face value of four times the
Employee’s Salary (to be changed as salary adjustments are made) or the face
value of life insurance that can be purchased based upon the Employee’s health
history with the Corporation paying the standard premium rate for term insurance
under its then current insurance program at the Employee’s age and assuming good
health, whichever amount is lesser; provided further that, such insurance can be
obtained by the Corporation in a manner which meets the requirements for
deductibility by the Corporation under Section 79 of the Internal Revenue Code
of 1986, or as hereafter amended.

3

--------------------------------------------------------------------------------

        4.8 Compensation Defined. Compensation shall be defined as all monetary
compensation and all benefits described in Articles III and IV hereunder (as
adjusted during the term hereof).


ARTICLE V
TERMINATION

        5.1 Death. Employee's employment hereunder shall be terminated upon the
Employee's death.

        5.2 Disability. The Corporation may terminate Employee’s employment
hereunder in the event Employee is disabled and such disability continues for
more than 180 days. Disability shall be defined as the inability of Employee to
render the services required of him, with or without a reasonable accommodation,
under this Agreement as a result of physical or mental incapacity.

        5.3 Cause.

    (a)       The Corporation may terminate Employee’s employment hereunder for
cause. For the purpose of this Agreement, “Cause” shall mean (i) the willful and
intentional failure by Employee to substantially perform Employee’s duties
hereunder, other than any failure resulting from Employee’s incapacity due to
physical or mental incapacity, or (ii) commission by Employee, in connection
with Employee’s employment by the Corporation, of an illegal act or any act
(though not illegal) which is not in the ordinary course of the Employee’s
responsibilities and exposes the Corporation to a significant level of undue
liability. For purposes of this paragraph, no act or failure to act on
Employee’s part shall be considered to have met either of the preceding tests
unless done or omitted to be done by Employee without a reasonable belief that
Employee’s action or omission was in the best interest of the Corporation.


    (b)       Notwithstanding the foregoing, Employee shall not be deemed to
have been terminated for cause unless such action is ratified by the affirmative
vote of not less than two-thirds of the entire membership of the Board at a
meeting held within 30 days of such termination (after reasonable notice to
Employee and an opportunity for Employee to be heard by members of the Board)
confirming that Employee was guilty of the conduct set forth in this Section
5.3. Ratification by the board will be effective as of the original date of
termination of Employee.


        5.4 Compensation Upon Termination for Cause or Upon Resignation By
Employee. Except as otherwise set forth in Section 5.7 hereof, if Employee’s
employment shall be terminated for Cause or if Employee shall resign Employee’s
position with the Corporation, the Corporation shall pay Employee’s Compensation
only through the last day of Employee’s employment by the Corporation. The
Corporation shall then have no further obligation to Employee under this
Agreement. If the Board, pursuant to Section 5.3(b), votes to classify
Employee’s termination as “not for cause,” then Employee shall be compensated
pursuant to Section 5.5 below.

4

--------------------------------------------------------------------------------

        5.5 Compensation Upon Termination Other Than For Cause Or Disability.
Except as otherwise set forth in Section 5.7 hereof, if the Company shall
terminate Employee’s employment other than for Cause or Disability, the Company
shall continue to be obligated to pay Employee’s Salary for a period of one
year, beginning on the date of termination, but shall not be obligated to
provide any other benefits described in Articles III and IV hereof, except to
the extent required by law.

        5.6 Compensation Upon Non-Renewal of Agreement. Except as otherwise set
forth in Section 5.7 hereof, if the Company shall give notice to Employee in
accordance with Section 1.2 hereof that this Agreement will not be renewed but
Employee’s employment is not terminated, the Company shall continue to be
obligated to pay Employee’s Compensation for a period of one year beginning on
the date notice of non-renewal is given.

        5.7 Termination of Employee or Resignation by Employee for Good Reason.
If at any time within the first twelve months subsequent to a Change in Control,
the Employee’s employment with the Corporation is terminated other than as
provided for in Section 5.1, 5.2 or 5.3 hereof, or the Corporation violates any
provision of this Agreement or Employee shall resign Employee’s employment for
Good Reason (as defined herein), the Corporation shall be obligated to pay to
Employee a lump sum payment upon the effective date of such termination or
resignation or breach (as determined in Employee’s sole discretion), in an
amount equal to two times the Employee’s compensation payable under paragraph
5.5 above, but in no event to exceed an amount equal to $1.00 less than three
(3) times the mean average annual compensation paid to Employee by the
Corporation and any of its subsidiaries during the five calendar years ending
before the date on which the Change in Control occurred (or if Employee was not
employed for that entire five year period, then the mean average annual
compensation paid to employee during such shorter period, with the Employee’s
compensation annualized for any calendar year during which the employee was not
employed for the entire calendar year); provided, however, that if the lump-sum
severance payment under this Section 5.7, either alone or together with any
other payments or compensation which Employee has a right to receive from the
Corporation, would constitute a “parachute payment” (as defined in Section 280G
(or any equivalent term defined in any successor or equivalent provision) of the
Internal Revenue Code of 1986, as amended (the “Code”)), then such lump-sum
severance payment shall be reduced to the largest amount as will result in no
portion of the lump-sum severance payment under this Section 5.7 being subject
to the excise tax imposed by Section 4999 (or any successor or equivalent
provision) of the Code. For the purpose of this Section 5.7, the Employee’s
annual compensation from the Corporation and its subsidiaries for a given year
shall equal Employee’s compensation as reflected on Employee’s Form W-2 for that
year (unless the Employee was not employed for the entire calendar year, in
which case Employee’s Form W-2 compensation for such year shall be annualized).
The determination of any reduction in lump-sum severance payment under this
Section 5.7 pursuant to the foregoing provision shall be conclusive and binding
on the Corporation. Notwithstanding any other provision of this Section

5

--------------------------------------------------------------------------------

5.7, Employee may elect to have the lump sum severance payment hereunder paid in
equal monthly installments over a period not to exceed 12 consecutive months.

        “Good Reason” shall mean any of the following which occur during the
term of this Agreement without Employee’s express written consent:

              In the Event of a Change in Control:

    (a)        the assignment to Employee of duties inconsistent with Employee’s
position, office, duties, responsibilities and status with the Corporation
immediately prior to a Change in Control; or, a change in Employee’s titles or
offices as in effect immediately prior to a Change in Control; or, any removal
of Employee from or any failure to reelect Employee to any such position or
office, except in connection with the termination of Employee’s employment by
the Corporation for Disability or Cause or as a result of Employee’s death or by
Employee other than for Good Reason as set forth in this Section 5.7(a); or


    (b)        a reduction by the Corporation in Employee’s Salary as in effect
as of the date of this Agreement or as the same may be increased from
time-to-time during the term of this Agreement or the Corporation’s failure to
increase (within twelve months of the Employee’s last increase in Salary)
Employee’s Salary after a Change in Control in an amount which at least equals,
on a percentage basis, the highest percentage increase in salary for all
officers of the Corporation or any parent or affiliated company effected in the
preceding twelve months; or


    (c)        the failure of the Corporation to provide Employee with the same
fringe benefits (including, without limitation, life insurance plans, medical or
disability plans, retirement plans, incentive plans, stock option plans, stock
purchase plans, stock ownership plans, or bonus plans) that were provided to
Employee immediately prior to the Change in Control, or with a package of fringe
benefits that, if one or more of such benefits varies from those in effect
immediately prior to such Change in Control, is in Employee’s sole judgment
substantially comparable in all material respects to such fringe benefits taken
as a whole; or


    (d)        relocation of the Corporation’s principal executive offices to a
location outside of Oklahoma City, Oklahoma, or Employee’s relocation to any
place other than the location at which Employee performed Employee’s duties
prior to a Change in Control, except for required travel by Employee on the
Corporation’s business to an extent substantially consistent with Employee’s
business travel obligations at the time of the Change in Control; or


6

--------------------------------------------------------------------------------

    (e)        any failure by the Corporation to provide Employee with the same
number of paid vacation days to which Employee is entitled at the time of the
Change in Control; or


    (f)        the failure of a successor to the Corporation to assume the
obligation of this Agreement as set forth in Section 7.1 herein.


        5.8. Change in Control. For the purposes of this Agreement, the phrase
“change in control” shall mean any of the following events:

    (a)        Any consolidation or merger of Sonic Corp. in which Sonic Corp.
is not the continuing or surviving corporation or pursuant to which shares of
Sonic Corp.‘s capital stock would convert into cash, securities or other
property, other than a merger of Sonic Corp. in which the holders of Sonic
Corp.‘s capital stock immediately prior to the merger have the same
proportionate ownership of capital stock of the surviving corporation
immediately after the merger;


    (b)        Any sale, lease, exchange or other transfer (whether in one
transaction or a series of related transactions) of all or substantially all of
the assets of Sonic Corp.;


    (c)        The stockholders of Sonic Corp. approve any plan or proposal for
the liquidation or dissolution of Sonic Corp.;


    (d)        Any person (as used in Section 13(d) and 14(d)(2) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)) becomes
the beneficial owner (within the meaning of Rule 13D-3 under the Exchange Act)
of 50% or more of Sonic Corp.‘s outstanding capital stock;


    (e)        During any period of two consecutive years, individuals who at
the beginning of that period constitute the entire Board of Directors of Sonic
Corp. cease for any reason to constitute a majority of the Board of Directors
unless the election or the nomination for election by Sonic Corp.‘s stockholders
of each new director received the approval of the Board of Directors by a vote
of at least two-thirds of the directors then and still in office and who served
as directors at the beginning of the period; or


    (f)        Sonic Corp. becomes a subsidiary of any other corporation.


7

--------------------------------------------------------------------------------


ARTICLE VI
OBLIGATION TO MITIGATE DAMAGES; NO EFFECT
ON OTHER CONTRACTUAL RIGHTS

        6.1 Mitigation. The Employee shall not have any obligation to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise. However, all payments required under the
terms of this Agreement shall cease 30 days after the acceptance by the Employee
of employment by another employer; provided that, this limitation shall not
apply to payments due under paragraph 5.7, above.

        6.2 Other Contractual Rights. The provisions of this Agreement, and any
payment provided for hereunder shall not reduce any amount otherwise payable, or
in any way diminish Employee’s existing rights, or rights which would accrue
solely as a result of passage of time under any employee benefit plan or other
contract, plan or arrangement of which Employee is a beneficiary or in which
Employee participates.


ARTICLE VII
SUCCESSORS TO THE CORPORATION

        7.1 Assumption. The Corporation will require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
all or substantially all of the business and/or assets of the Corporation, by
agreement in form and substance reasonably satisfactory to Employee, to
expressly, absolutely and unconditionally assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession or assignment had taken place.
Any failure by the Corporation to obtain such agreement prior to the
effectiveness of any such succession or assignment shall be a material breach of
this Agreement.

        7.2 Employee’s Successors and Assigns. This Agreement shall inure to the
benefit of and be enforceable by Employee’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Employee should die while any amounts are still payable to Employee
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee or
other designee or, if there is no such designee, to Employee’s estate.


ARTICLE VIII
RESTRICTIONS ON EMPLOYEE

        8.1 Confidential Information. During the term of the Employee’s
employment and for a period of twelve months thereafter, the Employee shall not
divulge or make accessible to any party any Confidential Information, as defined
below, of Sonic Corp. or any of its subsidiaries, except to

8

--------------------------------------------------------------------------------

the extent authorized in writing by the Corporation or otherwise required by
law. The phrase “Confidential Information” shall mean the unique, proprietary
and confidential information of the Sonic Corp. and its subsidiaries, consisting
of: (1) confidential financial information regarding Sonic Corp. or its
subsidiaries, (2) confidential recipes for food products; (3) confidential and
copyrighted plans and specifications for interior and exterior signs, designs,
layouts and color schemes; (4) confidential methods, techniques, formats,
systems, specifications, procedures, information, trade secrets, sales and
marketing programs; (5) knowledge and experience regarding the operation and
franchising of Sonic drive-in restaurants; (6) the identities and locations of
Sonic’s franchisees, Sonic drive-in restaurants, and suppliers to Sonic’s
franchisees and drive-in restaurants; (7) knowledge, financial information, and
other information regarding the development of franchised and company-store
restaurants; (8) knowledge, financial information, and other information
regarding potential acquisitions and dispositions; and (9) any other
confidential business information of Sonic Corp. or any of its subsidiaries. The
Employee shall give the Corporation written notice of any circumstances in which
Employee has actual notice of any access, possession or use of the Confidential
Information not authorized by this Agreement.

        8.2 Restrictive Covenant. During the term of Employee’s employment, the
Employee shall not engage in or have any interest, directly or indirectly, in
any business competing with the business being conducted by Sonic Corp. or any
of its subsidiaries, without the Corporation’s prior written consent. For the
six month period immediately following the termination of Employee’s employment,
the Employee shall not engage in or have any interest, directly or indirectly,
in any fast food restaurant business that has a menu similar to that of a Sonic
drive-in restaurant (such as hamburgers, hot dogs, onion rings and similar items
customarily sold by Sonic drive-in restaurants), or which has an appearance
similar to that of a Sonic drive-in restaurant (such as color pattern, use of
canopies, use of speakers and menu housings for ordering food, or other items
that are customarily used by a Sonic drive-in restaurant), and which operates
such restaurants within a three mile radius of any Sonic drive-in restaurant.


ARTICLE IX
MISCELLANEOUS

        9.1 Indemnification. To the full extent permitted by law, the Board
shall authorize the payment of expenses incurred by or shall satisfy judgments
or fines rendered or levied against Employee in any action brought by a
third-party against Employee (whether or not the Corporation is joined as a
party defendant) to impose any liability or penalty on Employee for any act
alleged to have been committed by Employee while employed by the Corporation
unless Employee was acting with gross negligence or willful misconduct. Payments
authorized hereunder shall include amounts paid and expenses incurred in
settling any such action or threatened action.

        9.2 Resolution of Disputes. The following provisions shall apply to any
controversy between the Employee and Sonic Corp. and its subsidiaries and the
Employee (including any

9

--------------------------------------------------------------------------------

director, officer, employee, agent or affiliate of Sonic Corp. and its
subsidiaries) whether or not relating to this Agreement.

    (a)       Arbitration. The parties shall resolve all controversies by final
and binding arbitration in accordance with the Rules for Commercial Arbitration
(the “Rules”) of the American Arbitration Association in effect at the time of
the execution of this Agreement and pursuant to the following additional
provisions:


    (1)       Applicable Law. The Federal Arbitration Act (the “Federal Act”),
as supplemented by the Oklahoma Arbitration Act (to the extent not inconsistent
with the Federal Act), shall apply to the arbitration and all procedural matters
relating to the arbitration.


    (2)       Selection of Arbitrators. The parties shall select one arbitrator
within 10 days after the filing of a demand and submission in accordance with
the Rules. If the parties fail to agree on an arbitrator within that 10-day
period or fail to agree to an extension of that period, the arbitration shall
take place before an arbitrator selected in accordance with the Rules.


    (3)       Location of Arbitration. The arbitration shall take place in
Oklahoma City, Oklahoma, and the arbitrator shall issue any award at the place
of arbitration. The arbitrator may conduct hearings and meetings at any other
place agreeable to the parties or, upon the motion of a party, determined by the
arbitrator as necessary to obtain significant testimony or evidence.


    (4)       Discovery. The arbitrator shall have the power to authorize all
forms of discovery (including depositions, interrogatories and document
production) upon the showing of (a) a specific need for the discovery, (b) that
the discovery likely will lead to material evidence needed to resolve the
controversy, and (c) that the scope, timing and cost of the discovery is not
excessive.


    (5)       Authority of Arbitrator. The arbitrator shall not have the power
(a) to alter, modify, amend, add to, or subtract from any term or provision of
this Agreement; (b) to rule upon or grant any extension, renewal or continuance
of this Agreement; or (c) to grant interim injunctive relief prior to the award.


10

--------------------------------------------------------------------------------

    (6)       Enforcement of Award. The prevailing party shall have the right to
enter the award of the arbitrator in any court having jurisdiction over one or
more of the parties or their assets. The parties specifically waive any right
they may have to apply to any court for relief from the provisions of this
Agreement or from any decision of the arbitrator made prior to the award.


    (b)        Attorneys’ Fees and Costs. The prevailing party to the
arbitration shall have the right to an award of its reasonable attorneys’ fees
and costs (including the cost of the arbitrator) incurred after the filing of
the demand and submission. If the Corporation or any of its subsidiaries
prevails, the award shall include an amount for that portion of the
administrative overhead reasonably allocable to the time devoted by the in-house
legal staff of Sonic Corp. or any subsidiary.


    (c)        Excluded Controversies. At the election of the Corporation or its
subsidiaries, the provisions of this Section 9.2 shall not apply to any
controversies relating to the enforcement of the covenant not to compete or the
use and protection of the trademarks, service marks, trade names, copyrights,
patents, confidential information and trade secrets of Sonic Corp. or its
subsidiaries, including (without limitation) the right of the Corporation or its
subsidiaries to apply to any court of competent jurisdiction for appropriate
injunctive relief for the infringement of the rights of Sonic Corp. or its
subsidiaries.


    (d)        Other Rights. The provisions of this Section 9.2 shall not
prevent the Corporation, its subsidiaries, or the Employee from exercising any
of their rights under this agreement, any other agreement, or under the common
law, including (without limitation) the right to terminate any agreement between
the parties or to end or change the party’s legal relationship.


        9.3 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter of this Agreement and replaces and
supersedes all other written and oral agreements and statements of the parties
relating to the subject matter of this Agreement.

        9.4 Notices. Any notices required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by mail to Employee’s
residence, in the case of Employee, or to its principal office, in the case of
the Corporation.

        9.5 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

        9.6 Amendment. No amendment or modification of this Agreement shall be
deemed effective unless or until executed in writing by the parties hereto.

11

--------------------------------------------------------------------------------

        9.7 Validity. This Agreement, having been executed and delivered in the
State of Oklahoma, its validity, interpretation, performance and enforcement
will be governed by the laws of that state.

        9.8 Section Headings. Section and other headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

        9.9 Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

        9.10 Exclusivity. Specific arrangements referred to in this Agreement
are not intended to exclude Employee’s participation in any other benefits
available to executive personnel generally or to preclude other compensation or
benefits as may be authorized by the Board from time to time.

        9.11 Partial Invalidity. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

        In witness whereof, the Corporation has caused this Agreement to be
executed and its seal affixed hereto by its officers thereunto duly authorized;
and the Employee has executed this Agreement, as of the day and year first above
written.

The Corporation:             By: /s/ W.Scott McLain


--------------------------------------------------------------------------------

    W.Scott McLain, Vice President Attest:           /s/ Ronald L. Matlock


--------------------------------------------------------------------------------

    Ronald L. Matlock, Secretary                 The Employee:   /s/ Michael A.
Perry


--------------------------------------------------------------------------------

    Michael A. Perry




12


